 



Exhibit 10.1
December 3, 2007
Mr. Nelson Chai
3 Boxwood Lane
Rye, NY 10508
Dear Nelson,
We are pleased to offer you the position of Executive Vice President and Chief
Financial Officer at Merrill Lynch. Your anticipated start date is December 10,
2007 (the “Start Date”). The terms of our offer are as follows:
COMPENSATION
Your starting salary will be at the annualized rate of $600,000 and will
commence on your start date. Please note that all payments referred to in this
offer letter will be subject to required withholding for federal, state, and
local taxes.
You will be eligible to participate in the 2007 Merrill Lynch Variable Incentive
Compensation Program (VICP). In general, VICP awards are granted annually at the
sole discretion of management based on individual performance, company financial
results and other criteria. For Performance Year 2007, you will receive a
guaranteed VICP award of $2,500,000 (“Guaranteed VICP Award”) provided you are
in the continuous employment of Merrill Lynch through the scheduled payment date
in early 2008, i.e., you have not resigned your employment or been terminated by
Merrill Lynch for Cause (as defined below) before then. For 2007, the VICP award
will consist of 50% cash and 50% equity. The equity portion of the award may
consist of Merrill Lynch Restricted Shares or other equity instruments subject
to the vesting and other provisions of the applicable Merrill Lynch & Co., Inc.
Employee Stock Compensation Plan (“the ESCP”) and grant documents. Any such
equity grant is subject to the approval of the Management Development and
Compensation Committee (“the MDCC”) of the Merrill Lynch & Co., Inc. Board of
Directors. For 2008 your VICP baseline amount will be $2,650,000 to reflect your
2007 award and adjust for the decrease in your starting base salary.
Your performance will be reviewed periodically. Any future salary and any future
incentive compensation award under the VICP will be based on a consideration of
a number of factors, including but not limited to, your individual performance
and shall be determined in Merrill Lynch’s sole discretion.
To compensate you for your forfeiture of earned, but not yet vested, amounts
from your current employer (the “Current Employer”), Merrill Lynch (the
“Company”) shall pay or grant to you the following:

 



--------------------------------------------------------------------------------



 



  •  
With respect to the unvested Current Employer stock options, granted as a result
of the New York Stock Exchange going public on March 8, 2006 and forfeited by
you as a result of your commencing employment with the Company (the “Forfeited
Options”), you shall be granted Company stock options (the “Replacement
Options”) on the Start Date having (i) a strike price per share of Company
common stock equal to the mean of the high and low sales prices per Company
common share on the Start Date (the “Start Date Price”), (ii) the same vesting
schedule and expiration date as the applicable Forfeited Options and (iii) a
number of underlying Company common shares determined so that, as of
November 30, 2007, the Black-Scholes value of the Replacement Options is equal
to the Black-Scholes value of the Forfeited Options. In the event the Company
terminates your employment without Cause (as defined below), the Replacement
Options shall become fully vested and exercisable. Except as described above,
the Replacement Options shall be subject to the terms and conditions set forth
in the Company’s form of stock option award agreement for executives previously
provided to you, including with respect to vesting and exercisability after
termination of employment (including upon death, disability and retirement) and
upon a change in control.
    •  
With respect to the unvested Current Employer restricted stock units forfeited
by you as a result of your commencing employment with the Company (the
“Forfeited RSUs”), you shall be granted Company restricted stock shares (the
“Replacement RSSs”) on the Start Date having (i) a number of underlying Company
common shares determined so that, the aggregate value of the Replacement RSSs is
equal to the aggregate value of the Current Employer common shares underlying
the Forfeited RSUs (in each case, based on the mean of the high and low sales
prices per share of Company and Current Employer common stock in each case on
November 30, 2007) and (ii) matching as closely as possible the same vesting
schedule as the applicable Forfeited RSUs within the context of the Company
plan. In the event the Company terminates your employment without Cause, the
Replacement RSSs shall become fully vested. Except as described above, the
Replacement RSSs shall be subject to the terms and conditions set forth in the
Company’s form of restricted stock unit award agreement for executives
previously provided to you, including with respect to vesting after termination
of employment (including upon death, disability and retirement) and upon a
change in control. The Replacement Options and Replacement RSSs shall be granted
under, and subject to the terms and conditions of, the Company’s Long-Term
Incentive Compensation Plan for executives, as amended October 27, 2007 (the
“Company Stock Plan”), except as described above.
    •  
With respect to stock options granted to you during your time as an employee of
Archipelago Holdings, Inc., (the “Archipelago Options”) and subsequently
converted into NYSE options, for each grant, you shall receive a cash payment
based on the difference between the mean of the

 



--------------------------------------------------------------------------------



 



     
high and low sales prices per Current Employer common share on November 30, 2007
less the strike price of the Archipelago Options, multiplied by the number of
options granted. The cash payment for the Archipelago Options will be made to
you after your first 60 days of employment.

In consideration of your accepting employment with the Company, the Company
shall grant to you on the Start Date (i) options to acquire 270,000 shares of
Company common stock (the “Sign-on Options”) and (ii) 90,000 restricted shares
of Company common stock (the “Restricted Shares Grant”), which, in each case,
shall be granted under, and subject to the terms and conditions of, the Company
Stock Plan, except as described below.

  •  
The Sign-on Options shall have a strike price per Company common share equal to
the Start Date Price and shall expire on the date that is the tenth anniversary
of the Start Date, unless earlier exercised or forfeited. The Sign-on Options
shall become vested and exercisable, subject to your continued employment with
the Company, at the following times: (i) one-third of the Sign-on Options
(“Tranche 1”) shall vest and become exercisable in two equal annual installments
on the first two anniversaries of the Start Date, (ii) one-third of the Sign-on
Options (“Tranche 2”) shall vest and become exercisable if the average of the
Company’s closing common stock prices over any period of 15 consecutive trading
days is at least equal to the sum of the Start Date Price plus $20 (the “First
Price Target”) and (iii) one-third of the Sign-on Options (“Tranche 3”) shall
vest and become exercisable if the average of the Company’s closing common stock
prices over any period of 15 consecutive trading days is at least equal to the
sum of the Start Date Price plus $40 (the “Second Price Target”).
Notwithstanding the foregoing, the Sign-on Options shall not be exercisable,
whether or not vested, prior to the second anniversary of the Start Date, except
that such restriction shall not apply in the event your employment is terminated
by the Company without Cause or your employment terminates because of your death
or disability.
    •  
This grant of Restricted Shares will be subject to a vesting and restricted
period that will commence on the first day of the month that the grant is
effective and end on July 31, 2011. This grant will be submitted for approval to
the MDCC of the Merrill Lynch & Co. Inc. Board of Directors. The Restricted
Shares Grant will be subject to the vesting and other provisions of the
applicable Merrill Lynch & Co., Inc. Long-Term Incentive Compensation Plan for
Managers and Producers (“the LTICP”) and grant documents. In the event the MDCC
denies the Restricted Shares Grant you will be paid the cash value of the shares
as soon as practicable after the MDCC meeting at which the grant was denied.
    •  
In the event the Company terminates your employment without Cause, the Sign-on
Options and Restricted Shares Grant shall become fully vested

 



--------------------------------------------------------------------------------



 



     
and exercisable. Except as described above, the Sign-on Options and Restricted
Shares Grant shall be subject to the terms and conditions set forth in the
Company’s form of stock option and restricted stock unit award agreement for
executives previously provided to you, including with respect to vesting and
exercisability after termination of employment (including upon death, disability
and retirement).

For the purpose of this letter, Cause shall mean: (i) any violation of Merrill
Lynch’s rules, regulations, policies, practices and/or procedures; (ii) any
violation of laws, rules or regulations of any governmental entity or regulatory
or self-regulatory organization, applicable to Merrill Lynch; (iii) criminal,
illegal, dishonest, immoral, or unethical conduct reasonably related to your
employment; or (iv) a breach of this letter or any of the accompanying
attachments.
CURRENT EMPLOYMENT AGREEMENT
This offer assumes that you are not subject to any agreement(s), obligation(s),
commitment(s), or policy(ies) with your current employer or any other
entity(ies) or person(s) that restricts in any way your ability to accept and
commence new employment in accordance with the terms of this letter. If such
agreement(s), obligation(s), commitment(s), or policy(ies) exist, this offer is
contingent on your providing evidence satisfactory to Merrill Lynch that they do
not prohibit or restrict your ability to assume the position we have offered.
WORK AUTHORIZATION
You must also be able to satisfy the requirements of the Immigration Reform and
Control Act of 1986, which requires documents to prove your identity and
demonstrate that you are authorized to work in the U.S., and to complete an
Employment Eligibility Verification form (Form I-9).
A further condition of this offer and your employment with Merrill Lynch is that
you have not been convicted of a felony or certain misdemeanors which would
disqualify you from employment with Merrill Lynch under federal securities law
and under New York Stock Exchange or National Association of Securities Dealer
rules. (These preconditions are referenced in the Merrill Lynch Statement of
Employment Conditions and the Merrill Lynch Policy on Statutory
Disqualification.)
PRE-EMPLOYMENT PREPARATION
Prior to your start date with Merrill Lynch, you are required to complete
pre-employment screenings, which includes substance abuse screening and Form I-9
verification. The Employee Service Center will assist you in scheduling these
appointments. In addition, you must review Merrill Lynch policies and guidelines

 



--------------------------------------------------------------------------------



 



and submit a series of forms that provide required personal information. You
will be receiving an email from our Employee Service Center instructing you on
how to proceed with the onboarding process. If you have any questions in the
interim, or you do not receive this email, please contact the HR Service Center
at 1-866-654-7411. All paperwork will be submitted electronically back to the
Employee Service Center. Additionally, you must mail the signed offer letter to
the Merrill Lynch Service Center at 1600 Merrill Lynch Drive, MSC 0601,
Pennington, NJ 08534.
You should also carefully review the attached Statement of Employment Conditions
as this offer and your employment with Merrill Lynch are subject to them.
In the event of a conflict between the Statement of Employment Conditions and
this letter, this letter shall control.
You agree to keep this letter and its terms strictly confidential and not to
disclose them to any person or entity except your attorney, financial advisor,
and immediate family members, as long as such individuals agree that they are
subject to this confidentiality provision. Nothing in this letter shall prohibit
or restrict you from providing information pursuant to legal process.
Nelson, we believe you can make a significant contribution to Merrill Lynch, and
we look forward to your joining us.
Sincerely,
Peter R. Stingi
SVP, Head of Leadership & Talent Management

 



--------------------------------------------------------------------------------



 



Acceptance of offer
My signature below confirms acceptance of the offer of employment and my
understanding of the terms and conditions associated with it. This signature
also confirms that there are no oral promises associated with this offer that
are not reflected in this letter and I am not relying on any such promises or
understandings in accepting this offer. In signing this letter, I further
acknowledge that I have received, read, and agree to all pre-employment
conditions and policies referred to in this letter, specifically the enclosed
Statement of Employment Conditions and Policy on Statutory Disqualification.

             
Signed:
                     
Date:
           
 
           

 